Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 April 26, 2017

The Court of Appeals hereby passes the following order:


A17A1374. J. K. GRAHAM et al. v. NEW BEGINNINGS REALTY et al.

      This is the third time this case has been before us. On June 23, 2015, we
affirmed a trial court order upholding a binding settlement agreement between the
parties, dismissing the claims of J. K. Graham and Lauren Kilby, and awarding
attorney’s fees associated with enforcing the settlement agreement. Case No.
A15A0480. Thereafter, the trial court granted a motion for clarification on the
distribution of funds set forth in the final order enforcing the settlement agreement.
Graham and Kilby filed an untimely notice of appeal from that order, which we
dismissed. Case No. A17A0445 (dismissed October 19, 2016). Before us now is an
appeal from the trial court’s order denying Graham and Kilby’s motion for
reconsideration of the order clarifying the distribution of funds. We lack jurisdiction.
      As we explained in Case No. A17A0445, a notice of appeal must be filed within
30 days of the entry of the order sought to be appealed. See OCGA § 5-6-38 (a).
The proper and timely filing of a notice of appeal is an absolute requirement to confer
jurisdiction upon an appellate court. Perlman v. Perlman, 318 Ga. App. 731, 739 (4)
(734 SE2d 560) (2012) (citation and punctuation omitted). More importantly for this
appeal, the filing of a motion for reconsideration does not extend the time for filing a
notice of appeal, and the denial of such a motion is not directly appealable. See State
v. White, 282 Ga. 859, 860 (1) (655 SE2d 575) (2008); Bell v. Cohran, 244 Ga. App.
510, 510 (536 SE2d 187) (2000). Accordingly, this appeal from the order
denying Graham and Kilby’s motion for reconsideration is hereby DISMISSED for
lack of jurisdiction.
                                   Court of Appeals of the State of Georgia
                                   Clerk’s Office, Atlanta,____________________
                                                             04/26/2017
                                           I certify that the above is a true extract from
                                   the minutes of the Court of Appeals of Georgia.
                                           Witness my signature and the seal of said court
                                   hereto affixed the day and year last above written.


                                                                                         , Clerk.